department of the treasury internal_revenue_service washington d c date uilc dollar_figure internal_revenue_service national_office field_service_advice number release date memorandum for from subject nancy romano senior technician reviewer cc dom fs proc internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y tax_year year date date date date date date date date date date -2- date a b c state issue s under what theory or policy if any may the service refund a gift_tax payment made by an estate on behalf of the decedent’s incompetent surviving_spouse based upon an erroneous second gift_tax_return when the estate but not the surviving_spouse filed a timely refund claim and the service did not timely notify the estate or the surviving_spouse that the deceased spouse had already filed a gift_tax_return accounting for the gift_tax obligation what action should the service take to protect itself from a whipsaw claim by the surviving_spouse conclusions when spouses file two gift_tax returns pursuant to sec_2513 gift by husband or wife to third party each spouse is jointly and severally liable for the entire amount of both gift_tax returns because x and y are both subject for the full amount_of_the_gift tax x has paid the total gift_tax deficiency x’s estate has standing to file a claim_for_refund for the full gift_tax overpayment sec_6402 provides that the only person who can be paid a refund of an overpayment is the person who made the overpayment y did not make any payment for the gift_tax x’s estate paid the full amount owed for the gift_tax therefore y is precluded from both filing a claim_for_refund and filing a suit for a refund facts x and y were married in tax_year x created a family_trust for the benefit of y and x’s children on date x and y both mailed gift_tax returns for tax_year which included gifts made to the family_trust these gift_tax returns were deemed filed on april of year x and y filed the gift_tax returns and elected to have the gifts treated as if one half was attributable to x and one half was attributable to y pursuant to sec_2513 x elected to treat the trust as a qualified terminable_interest and claimed a marital_deduction under sec_2523 y used the unified_credit under sec_2501 to offset y’s gift_tax therefore no gift_taxes were due for either x or y -3- x died on date shortly after x’s death y was determined to be incompetent and a guardian was appointed for y x’s estate representative erroneously believed that x had not filed the gift_tax returns before x died x’s estate representative did not contact the service to confirm whether gift_tax returns had not been filed for tax_year x’s estate representative and y’s guardian reached an agreement on date whereby x and y would elect to have x’s gift be treated as if half was made by x and y pursuant to sec_2513 x’s estate representative and y’s guardian further agreed that the estate representative of x would be responsible for paying the entire gift_tax liability reported on x and y’s tax_year gift_tax returns on date x’s estate representative and y’s guardian prepared delinquent gift_tax returns these delinquent returns reported that x owed tax and interest in the amount of a and y owed tax and interest in the amount of b for a total gift_tax in the amount of c x’s estate paid the full gift_tax liability of c this payment was posted on date x’s estate representative filed an estate_tax_return on date the estate_tax_return was audited on date with regard to x’s estate y’s guardian elected to take a statutory share rather than take under the will under the law of state the statutory share is reduced by administrative expenses including the estate_taxes on date the guardian for y contested the administrative accounting for x’s estate y’s guardian filed a suit in state alleging that the trust should have paid the federal gift_taxes attributable to the gifts in tax_year not the estate as a result of the litigation in state x’s estate filed a protective claim_for_refund for the full amount of gift_taxes paid in the amount of c on date the protective claim_for_refund was not signed by y and it did not list y as a claimant the two year period of limitations on the refund for the full payment made on date expired on date two days after the expiration date on date the service advised x’s estate representative that gift_tax returns had already been filed for tax_year in year x’s estate filed a second claim_for_refund the next day on date for the full gift_tax paid on behalf of both x and y in the amount of c y has never filed a claim_for_refund for amount b which was paid_by x’s estate law and analysis issue jurisdiction over a suit_for_refund of taxes under u s c sec_1346 is proper only if certain jurisdictional prerequisites are satisfied that is a taxpayer must pay the full amount of the tax and file a timely administrative claim_for_refund prior to filing suit 362_us_145 sec_7422 a sec_7422 a states that no suit or proceeding for a refund shall be maintained in any court until a claim for credit or refund has been duly filed with the secretary sec_6511 a provides a limitation period for a taxpayer to file a claim_for_refund -4- claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within two years from the time the tax was paid in the case at issue the overpayment_of_tax was made by x’s estate on date therefore a claim_for_refund must have been made by the taxpayer within two years from date which is date x’s estate filed a protective claim_for_refund within the two year limitation period on date informal claims for refund have long been recognized as a valid claim which tolls the limitation period from running 32_fedclaims_636 an informal claim_for_refund must have a written component and should adequately apprise the internal_revenue_service that a refund is sought and for certain years 874_f2d_1165 7th cir the specific legal formulations of the claims need not be made 594_f2d_1141 n 7th cir an informal claim is adequate if it furnishes sufficient information to allow the service to make a reasonable and intelligent investigation and evaluation of the taxpayer’s claim id the date protective claim_for_refund was in writing and it advised the service that the estate of x was claiming a refund for tax_year in the amount of c the claim further advised the service that x’s estate was claiming a refund for the gift_tax paid_by the estate although the date protective claim_for_refund stated that the reason for the protective claim was the litigation between the estate of x and y’s guardian it provided the service with sufficient notice that a refund was sought for a certain tax_year which tolls the limitation period for the filing of a proper claim 950_fsupp_1246 s d n y therefore even if the date protective claim_for_refund cannot qualify as a claim_for_refund it is sufficient to qualify as an informal claim_for_refund which tolled the limitation period the estate of x timely filed a claim_for_refund for the amounts erroneously payed for both x and y’s gift_tax clearly the estate of x can file a claim_for_refund for x the question then becomes whether the estate of x can file a claim_for_refund for the amounts erroneously paid for y’s gift_tax generally a person may not file a claim_for_refund unless they are the taxpayer who was assessed with the tax_deficiency 514_us_527 the courts however have allowed third parties to have standing to file a claim_for_refund when that third party has paid the tax under protest in order to remove a tax_lien or a levy -5- against property belonging to that third party 514_us_527 64_f3d_456 9th cir in the case at issue the determination of whether or not the estate of x paid the full gift_tax amount under protest does not need to be made if x was a taxpayer for the full gift_tax amount in the returns prepared by the estate representative of x and y’s guardian the gift_tax liability was equally divided between x and y pursuant to sec_2513 sec_2513 states that a gift made by one spouse to any person other than his spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse sec_2513 further provides that the liability with respect to the entire tax imposed by this chapter of each spouse shall be joint_and_several therefore each spouse is liable for the entire amount_of_the_gift tax sec_7701 a defines a taxpayer as any person subject_to any internal revenue tax because x and y are both jointly and severally liable for the full amount_of_the_gift tax x and y are both taxpayers for the full amount_of_the_gift tax since x’s estate paid the entire gift_tax liability and was liable under sec_2513 for the full amount_of_the_gift tax the estate of x has standing to file a claim_for_refund for the full gift_tax amount of c and a williams standing determination does not need to be made issue sec_6402 a states that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amounts of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c and d refund any balance to such person in 759_f2d_755 9th cir the court held that the taxpayer who had no financial interest in the litigation because his attorney rather than the taxpayer had paid the deficiency and interest did not have standing to obtain a refund sec_6402 a provides that the only person who can be paid a refund of an overpayment is the person who made the payment 852_f2d_153 6th cir 330_fsupp_269 e d mich the language of sec_6402 a is specific in limiting the refund of overpayments to the person who made the overpayment id as stated previously both x and y were liable for the full amount of the paid gift_tax however y did not pay any of the gift_tax the estate of x is the only taxpayer who made the payment in fact the estate of x and y’s guardian have a written_agreement that the estate of x would pay the full gift_tax amount -6- therefore only the estate of x can file a claim_for_refund for the overpayment amount and y lacks standing to file a claim_for_refund y would also be prohibited from filing a claim_for_refund at this time because y failed to file a timely claim_for_refund pursuant to sec_6511 a if you have any further questions please call the branch telephone number
